United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2543
                                    ___________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
David R. Boettger,                       *       [UNPUBLISHED]
                                         *
                     Appellant.          *
                                    ___________

                              Submitted: November 5, 2003

                                   Filed: November 6, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      David R. Boettger appeals the district court’s* ruling on the government’s
Federal Rule of Criminal Procedure 35(b) motion to depart for substantial assistance.
Boettger’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing the district court should have departed
further. We have no jurisdiction to review the extent of the district court’s departure,
see United States v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per curiam), and

      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
based on our independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues.

      We thus dismiss this appeal, and grant defense counsel’s motion to withdraw.

                      ______________________________




                                       -2-